—Judgment unanimously reversed, plea vacated and matter remitted to Supreme Court, Oswego County, for further proceedings on the indictment. Memorandum: Under the circumstances presented here, *1029it was an improvident exercise of discretion to deny defendant’s motion to withdraw his plea of guilty to grand larceny in the third degree (Penal Law, § 155.30). Prior to sentencing, the defendant moved to withdraw the plea on the grounds that he was intoxicated at the time of the crime and had no knowledge of the events which gave rise to the indictment. The court properly conducted a hearing to determine whether defendant’s application had merit (People v McKennion, 27 NY2d 671, 673). In light of defendant’s vigorous protestations of innocence and the absence of prejudice to the People, however, the interests of justice would have been better served had he been permitted to withdraw his guilty plea (see People v East, 39 AD2d 606). (Appeal from judgment of Oswego Supreme Court—grand larceny, third degree.) Present—Moule, J. P., Cardamone, Dillon, Hancock, Jr., and Witmer, JJ.